—In an action to recover damages fo personal injuries, etc., the defendant Lumber Headquarters appeals from an order of the Supreme Court, Queens County (Milano, J.), dated February 19, 1999, which denied its motion for *685summary judgment dismissing the complaint and all cross claims insofar as asserted against it.
Ordered that the order is affirmed, with costs.
Although the appellant made out a prima facie case in its motion for summary judgment, the plaintiffs established, in opposition thereto, that issues of fact exist regarding whether the presence of flowing water emanating from a yard adjacent to the appellant’s store constituted a defective condition, and whether the appellant owned or controlled the yard from where the water emanated (see, Montalvo v Western Estates, 240 AD2d 45; Lopez v City of New York, 259 AD2d 601). Mangano, P. J., Bracken, McGinity and Luciano, JJ., concur.